Per Curiam.—
Although the rights of several of the parties before us are in litigation in the Court of Common Pleas under the acts relating to assignees’ accounts, yet that circumstance does not oust our jurisdiction of the subject matter ia the present proceeding as to call on us summarily to quash the attachment of *130execution. Whether the proceedings of the Court of Common Pleas will eventually be binding on us, it is unnecessary to consider, but this court will not interfere with its own process at this time. The garnishees can, in answer to interrogatories, disclose all the facts, and parties not named on the record, but really inte, rested, are entitled on a proper application to interplead. The whole subject will then come up regularly.
Rule discharged.